Opinion issued June 14, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01333–CV




IN THE INTEREST OF K.W.M., A Minor Child




On Appeal from the County Court at Law
Waller County, Texas
Trial Court Cause No. 2003-716924




MEMORANDUM OPINIONAppellant Annette Baker has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Annette Baker did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.